On Petition for Rehearing.
Ewbank, J.
In his petition for a rehearing appellee asks that a remittitur be permitted and the judgment affirmed for the amount of the wages demanded by his complaint, without penalties, in case the court shall refuse to grant a rehearing. *144His arguments and the authorities cited go to the point that the legislature has power to require the frequent payment of wages, but do not touch the question of enforcing a statutory command by such penalties as were sued for in this case. The issues were joined on an answer of denial and a plea of payment, and the court gave an instruction to the effect that appellee was entitled to recover a penalty of ten per cent, of the unpaid wages for each day up to the day of the trial. The instructions were read to the jury and the verdict was returned on May 19, 1920, which was 132 days after the alleged date of appellee’s discharge by appellant. The sum of $22.17, increased by the addition of ten per cent, per day for 132 days, would amount to the sum for which the verdict was returned. None of the evidence' is in the record, and .we cannot know that the jury intended to award a recovery of $72.16 for unpaid wages, with penalties for less than thirty-four days, in the sum of $242.60, rather than a recovery of $22.17 for wages, with penalties of ten per cent, per day of that amount up to the day of the trial.
The petition for a rehearing is overruled.